USCA4 Appeal: 22-6737      Doc: 6        Filed: 09/27/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6737


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        BURHAN ABDIRAHMAN YUSUF, a/k/a Burhan, a/k/a Famah,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Rebecca Beach Smith, Senior District Judge. (2:11-cr-00034-RBS-DEM-11)


        Submitted: September 22, 2022                               Decided: September 27, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Burhan Abdirahman Yusuf, Appellant Pro Se. Joseph Attias, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6737      Doc: 6         Filed: 09/27/2022      Pg: 2 of 2




        PER CURIAM:

               Burhan Abdirahman Yusuf appeals the district court’s order denying relief on his

        18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release. Upon review, we discern

        no abuse of discretion in the district court’s determination that Yusuf failed to establish an

        extraordinary and compelling basis for relief and that, in any event, compassionate release

        was not warranted under the pertinent 18 U.S.C. § 3553(a) sentencing factors. See United

        States v. Kibble, 992 F.3d 326, 329-31 (4th Cir.) (providing standard of review and

        outlining steps for evaluating compassionate release motions), cert. denied, 142 S. Ct. 383

        (2021). Accordingly, we affirm the district court’s order. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      2